UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number:811-09303 Kinetics Mutual Funds, Inc. (Exact name of registrant as specified in charter) 470 Park Avenue South, New York, NY, 10016 (Address of principal executive offices)(Zip code) Jay Kesslen 470 Park Avenue South New York, NY, 10016 (Name and address of agent for service) Registrant’s telephone number, including area code:1-914-703-6900 Date of fiscal year end:12/31 Date of reporting period:07/01/2014 – 06/30/2015 ITEM 1. PROXY VOTING RECORD The funds of Kinetics Mutual Funds, Inc. are feeder funds that hold shares in the master portfolios of Kinetics Portfolios Trust (the “Trust”).For the voting record of the Trust’s master portfolios, please see Form N-PX filed on Edgar on August 14, 2015 by Kinetics Portfolios Trust, CIK # 0001113229. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant:Kinetics Mutual Funds, Inc. By (Signature and Title): /s/ Peter B. Doyle Peter B. Doyle President Date: August 13, 2015
